Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daidre Burgess on 07/18/2022.
Claim 1 is amended and is read as follows:
------1.  A vacuum-adherent pouch device for use in a fluid containment system for use in collecting and containing effluent from a bodily orifice, the vacuum-adherent pouch device comprising:
a vacuum-adherent base including:
a collapsible foam wall including structure defining an opening, 
an air permeable, skin-safe contact layer coupled to a bottom surface of the foam wall,
an air impermeable layer coupled to a top surface of the foam wall,
a first adhesive layer extending inwardly from an inner perimeter of the foam wall to cover the opening in the foam wall, and
a second adhesive layer extending outwardly from an outer perimeter of the foam wall at the bottom surface thereof, 
the first adhesive layer and the second adhesive layer being substantially coplanar with the air permeable lower surface,
wherein the first adhesive layer is configured to be punctured or cut in a region proximate the bodily orifice, thereby forming an aperture sized to surround the bodily orifice; 
a pouch configured to collect fluids, the pouch further including a drain, the pouch coupled to the foam wall and over the opening; and
a negative pressure coupling configured to fluidly couple a vacuum source to the device, wherein the foam wall is configured to collapse upon application of the vacuum source to seal the pouch over the bodily orifice for collection of effluent therefrom.------

REASONS FOR ALLOWANCE
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20190046698 A1 (Loske) and US 20120101458 A1 (Hall et al.) are the closest prior art of record.
Loske teaches a vacuum adherent pouch device comprising a collapsible wall, sealing layer, adhesive layer and sealing surfaces. The instant application claims a combination features which are not taught by Loske alone or in combination. The air-permeable, skin contact layers coupled to the bottom surface of the foam wall is a feature which is not taught by the cited references. Furthermore, the first adhesive layer does not extend inward to cover the opening and no teachings of Loske, alone or in combination, suggest a rationale for combining this feature. 
Hall teaches a vacuum adherent pouch device comprising a collapsible wall, adhesive layer and sealing surfaces. Hall teaches use of an adhesive around the stoma, an area which correlates to the first adhesive layer of the instant application, but fails to teach or suggest this adhesive layer would cover the opening in the foam wall. As this area is already formed as a channel for stoma effluent, there is no motivation to cover this opening with adhesive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781